Citation Nr: 1202053	
Decision Date: 01/19/12    Archive Date: 01/30/12

DOCKET NO.  97-32 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania




THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for the service-connected osteochondritis dessicans, right knee, for the period prior to September 24, 2002.  

2.  Entitlement to an evaluation in excess of 10 percent for degenerative joint disease of the right knee, for the period prior to September 24, 2002.  

3.  Entitlement to an evaluation in excess of 60 percent for the residuals, right knee replacement (formerly osteochondritis dessicans, right knee with degenerative joint disease).  

4.  Entitlement to a total disability evaluation based upon individual unemployability by reason of service-connected disability (TDIU).  




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1958 to October 1958.  

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a May 1997 rating decision by the RO, which denied an increased rating in excess of 30 percent for the service-connected osteochondritis dessicans of the right knee and the claim for a TDIU rating.  

In February 1998, a Hearing Office adjusted the evaluation of the service-connected right knee disability by assigning a rating of 20 percent for osteochondritis dessicans of the right knee on the basis of instability and recurrent subluxation and a separate rating of 10 percent for degenerative joint disease of the right knee on the basis of arthritis with limitation of motion), effective on June 25, 1996.  

To the extent that this did not represent a reduction in the combined rating assigned for the service-connected right knee disability, the Board will address the claim for increase in terms the rating approach based of the separate ratings currently assigned.    

During the course of his appeal, the Veteran testified at a hearing before a Decision Review Officer (DRO) in October 1997, and at a hearing before the undersigned Veterans Law Judge in Washington, DC, in February 2003.  

In August 1999 and June 2003, the Board remanded the case to the RO (via the Appeals Management Center (AMC), in Washington, DC) for additional development of the record, to include obtaining outstanding VA and private treatment records, and scheduling the Veteran for various examinations.  

The actions sought by the Board through its development request appear to have been substantially completed as directed.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998); D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008); Dyment v. West, 13 Vet. App. 141 (1999).  

Specifically, the Veteran has undergone multiple VA examinations since the Board's remands, and various VA and private treatment records have been associated with the claims file.  

In this regard, VA's duty to assist is met; thus, it is not prejudicial for the Board to proceed with its review.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

More recently, in a July 2003 rating decision, the RO rated the service-connected disability on the basis of the residuals of a total right knee replacement (formerly osteochondritis dessicans, right knee with degenerative joint disease), and assigned a temporary 100 percent evaluation based on the surgery and need for convalescence, effective on September 24, 2002.  

An evaluation of 30 percent was assigned beginning on November 1, 2003 on the basis of the residuals of a right knee replacement.  Since the Veteran did not express satisfaction with this rating, the matter remains in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).  

In a rating decision in June 2006, the RO  increased the rating for the service-connected right knee disability from 30 percent to 60 percent, effective on November 1, 2003.    



FINDINGS OF FACT

1.  Prior to September 24, 2002, the Veteran is found to have presented credible lay assertions sufficient to establish that he experienced symptoms of pain, instability, laxity, swelling and limited and painful motion, as well as occasional exacerbation involving his right knee.  

2.  During the period of the appeal prior to September 24, 2002, the service-connected osteochondritis dessicans, right knee, was not shown to have been manifested by more than moderate recurrent subluxation or lateral instability.  

3.  During the period of the appeal prior to September 24, 2002, the service-connected degenerative joint disease of the right knee was not shown to have been manifested by flexion limited to less than 90 degrees or extension limited to 10 degrees.  

4.  After undergoing surgery and convalescence, the service-connected right knee disability was assigned the highest rating available for the chronic residuals of the total knee replacement in accordance with the established criteria referable to prosthetic replacement.      

5.  Beginning on November 1, 2003, the service-connected right knee disability is shown as likely as not to have precluded the Veteran from securing and following substantially gainful employment consistent with his education and occupational background.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in excess of 20 percent for the service-connected osteochondritis dessicans, right knee for the period of the appeal prior to September 24, 2002 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a including Diagnostic Codes (DCs) 5256, 5257, 5260, 5261 (2011).  

2.  The criteria for assignment of an evaluation in excess of 10 percent for the service-connected degenerative joint disease of the right knee for the period of the appeal prior to September 24, 2002 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a including DCs 5003, 5010 (2011).  

3.  The criteria for the assignment an increased rating in excess of 60 percent for service-connected residuals, right knee replacement, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.71a, DC 5055 (2011).  

4.  For the period beginning on November 1, 2003, the criteria for the assignment of a TDIU rating are met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA) 

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353 -23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in July 2003, July 2006, December 2007, March 2008, January 2009, and February 2011 letters.  

Notably, in the July 2006, December 2007, March 2008, January 2009, and February 2011 letters, the Veteran was notified of VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

These claims were readjudicated in a May 2011 Supplemental Statement of the Case (SSOC).  The Board notes that contrary to VCAA requirements with respect to notification regarding disability ratings and effective dates, the VCAA-compliant notice in this case was provided after the initial adjudication of the claim.  

However, The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that an SSOC can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SSOC.  See Mayfield v. Nicholson, 499 F. 3d 1317 (Fed. Cir. 2006) (Mayfield III).  

As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See Mayfield III, (citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-34).  

Since the Veteran had a meaningful opportunity to participate in the adjudication process, including being accorded two hearings and submitting numerous written statements on his behalf, there has been no prejudice to the Veteran, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Overton v. Nicholson, 20 Vet. App. 427 (2006); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006); cf. Locklear v. Nicholson, 20 Vet. App. 410, 415-16 (2006).  

Thus, VA satisfied its duty to notify the Veteran.  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claims adjudicated in this decision.  

The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment described by the Veteran.  Specifically, the Veteran has been afforded multiple VA examinations to address the nature and severity of his service-connected disability and the effects of his disability on his employability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Further, various VA, private, and Social Security Administration (SSA) records identified by the Veteran have been associated with the claims file.  

Hence, the Board is satisfied that all reasonable efforts to develop the record have been made with respect to the claims.  

As discussed, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process, identifying pertinent medical evidence and submitting evidence.  

Thus, the Veteran has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any defect in the sequence of events or content of the notice is not shown to have a prejudicial effect on the case or otherwise to cause injury to the Veteran.  

Therefore, any such defect is harmless and does not prohibit consideration of the matter addressed hereinbelow.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  


General Legal Criteria 

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  

The Veteran's entire history is to be considered when making disability evaluations.  See generally, 38 C.F.R. § 4.1 (2011); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is or primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The following analysis in this decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  

The rule against pyramiding, as set forth in 38 C.F.R. § 4.14, states that the evaluation of the same disability under various diagnoses is to avoided.  Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Id.   Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  Id.   

Where there is separate and distinct symptomatology of a single condition it should be separately rated.  Where the symptomatology of a condition is duplicative or overlapping with symptomatology of another condition, it may not receive a separate evaluation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 Vet. App. 259 (1994).  

The Board notes that the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  

One diagnostic code may be more appropriate than another based on such factors as the veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  

The Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.  

Therefore, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008); aff'd Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalizations as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011).  


TDIU

TDIU may be assigned when a schedular rating is less than total if, when there is only one disability ratable at 60 percent or more, and the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a) (2010).  

In determining whether the Veteran is entitled to a TDIU, neither his nonservice-connected disabilities nor his advanced age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A claim for a TDIU is, in essence, a claim for an increased rating.  Norris v. West, 12 Vet. App. 413, 420 (1999).  

A TDIU claim is an alternate way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 116, 118 (1994).  

For a veteran to prevail on a total rating claim, the record must reflect some factor which takes his or her case outside of the norm.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1996); 38 C.F.R. §§ 4.1, 4.15 (2011).  

The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  

The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See Van Hoose, supra, at 363; 38 C.F.R. § 4.16(a).  

The fact that a veteran is unemployed is generally insufficient to demonstrate that he is "unemployable" within the meaning of pertinent VA laws and regulations.  Instead, a longitudinal review of all the evidence is necessary in order to obtain a full understanding of the case.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  


Specific Legal Criteria 

The VA General Counsel has held that a claimant who has arthritis (resulting in limited or painful motion) and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, cautioning that any such separate rating must be based on additional disabling symptomatology.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  The VA General Counsel has further held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).  

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II (2011).  

Diagnostic Code 5010 also provides that traumatic arthritis is to be rated as degenerative arthritis.  

Diagnostic Code 5003 in turn provides that degenerative arthritis (that is established by X-ray findings) will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  

When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  

Note (1) provides that the 20 pct and 10 pct ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  

Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.  

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (no percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  

Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a.  

The current version of the General Rating Formula for Diseases and Injuries of the Knee and Leg, 38 C.F.R. § 4.71a, provides as follows: 


Diagnostic Code 5256 provides: 

Knee, ankylosis of:  

60%	Extremely unfavorable, in flexion at an angle of 45 degrees or more;  

50%	In flexion between 20ºand 45 degrees;  

40%	In flexion between 10 and 20 degrees;  

30%	Favorable angle in full extension, or in slight flexion between 0 and 10 	degrees.   See 38 C.F.R. § 4.71a, DC 5256 (2011).  


Diagnostic Code 5257 provides: 

Knee, other impairment of: Recurrent subluxation or lateral instability: 

30%	Severe;  

20%	Moderate.  See 38 C.F.R. § 4.71a, DC 5257 (2011).  


Diagnostic Code 5260 provides: 

Leg, limitation of flexion of: 

30%	Flexion limited to 15 degrees;  

20%	Flexion limited to 30 degrees;  

10%	Flexion limited to 45 degrees.  See 38 C.F.R. § 4.71a, DC 5260 (2011).  


Diagnostic Code 5261 provides: 

Leg, limitation of extension of: 

50%	Extension limited to 45 degrees;  

40%	Extension limited to 30 degrees;  

30%	Extension limited to 20 degrees;  

20%	Extension limited to 15 degrees;  

10%	Extension limited to 10 degrees.  See 38 C.F.R. § 4.71a, DC 5261 (2011).  


The current version of the General Rating Formula for Prosthetic Implants, 38 C.F.R. §  4.71a, provides as follows: 

Diagnostic Code 5055 provides: 

Knee Replacement (prosthesis).  

Prosthetic replacement of knee joint: 

100%	For 1 year following implantation of prosthesis;  

60%	With chronic residuals consisting of severe painful motion or weakness in 	the affected extremity.   See 38 C.F.R. § 4.71a, DC 5055 (2011).  


Standard of Review 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  


Analysis 

The Veteran maintains that, prior to September 24, 2002, an evaluation in excess of 20 percent is warranted for his service-connected right knee osteochondritis, based on symptoms of instability and laxity, as well as swelling and overall functional impairment.  He also contends that, prior to September 24, 2002, an evaluation in excess of 10 percent is warranted for his service-connected degenerative joint disease of the right knee, based on symptoms of constant pain, limitation of motion, and painful motion, as well as occasional exacerbation of right knee symptomatology, including with cold weather.  

The Veteran asserts that he is entitled to an evaluation in excess of 60 percent for his now service-connected residuals, right knee replacement (formerly osteochondritis dessicans, right knee with degenerative joint disease).  

By way of background, the Veteran was initially granted service connection for a right knee disorder in an April 1991 decision of the Board.  The Board decision was implemented by the RO in a May 1991 rating decision, which granted service connection for osteochondritis dessicans, right knee and assigned a 10 percent rating, effective on March 11, 1987.  The Veteran filed a Notice of Disagreement (NOD) with the rating percentage and effective date assigned in July 1991.  After perfecting an appeal, the Board issued a decision in June 1995, which denied an earlier effective date, but assigned an initial rating of 30 percent.  This decision was implemented by the RO in a July 1995 rating decision.  

The Veteran filed his most recent claim for an increased rating in August 1996, which was denied in an October 1996 RO rating decision.  The Veteran filed an NOD in October 1996, and a subsequent RO rating decision was issued in May 1997, which once again denied the claim.  The Veteran filed an NOD in June 1997. 

The VA treatment records, dated from 1986 to 2002, reveal a history of injury to the right knee in 1958, and reinjury and surgery in 1959, for which the Veteran had been issued a rider brace.  Further, they show findings of arthritis, swelling, tenderness, pain with movement, increased pain due to blisters, subjective reports of debilitating pain and difficulty walking, and severe degenerative joint disease by report, for which he underwent rehabilitation and physical therapy.  

A May 1997 VA joints examination report shows a history of injury to the right knee in service after a fall, which led to a surgical intervention.  The Veteran complained of having progressive pain over the years, and swelling and giving out of the right knee on occasion that was generally worse in cold, damp weather.  

The examination results included observations of a four inch, well-healed, nontender, medial scar.  The range of motion testing indicated findings of extension limited to 0 degrees and flexion limited to 95 degrees, with no evidence of ligamentous laxity.  The X-ray examination results included findings of advanced degenerative changes within the knee.  

The Veteran was diagnosed with post-op internal derangement of the right knee with mild decreased range of motion, and with degenerative joint disease of the right knee with mild decreased range of motion and mild global ligamentous laxity.  

A June 1998 VA joints examination report shows complaints of constant pain in the right knee, which occasionally gave out, and difficulty negotiating steps or walking more than half a block.  The examiner noted that the Veteran uses a cane to ambulate.  

The examination results included observations of a moderate degree of swelling of the right knee with tenderness, a nontender surgical scar site, mild instability of the knee joint, and a positive drawer sign.  

Range of motion testing revealed findings of extension from 0 degrees and flexion to 90 degrees.  The Veteran was diagnosed with osteochondritis dessicans which had been progressive forming degenerative joint disease of the right knee.  The examiner indicated that the joint demonstrated laxity and mild instability, as well as restricted range of motion.  

The examiner noted that the Veteran was prone to fatigability and mild incoordination due to his injury, as well as for worsening of this condition.  The examiner observed that the Veteran might require reconstructive surgery or knee replacement in the future.  

A VA examination report, dated in January 2001, recorded a history of osteochondritis dessicans of the right knee and the subsequent development of arthritic changes of the right knee.  The examiner noted the Veteran required surgery in the early 1960's after sustaining injury to the right knee in the late 1950's during service.  

The examiner indicated that the Veteran wore a supportive brace to protect the knee, but did not wear it during the examination as it was not necessary as he might have had to remove it for the examiner.  

The examination results included findings of a moderate degree of swelling of the right knee with tenderness.  The examiner identified a surgical scar site on the medial aspect that was approximately 8 inches in length, with mild tenderness, and no keloid formation.  

Range of motion was listed as maximum extension to 0 degrees and maximum flexion to 90 degrees.  The examiner noted there was a mild positive drawer sign, and mild instability of the right knee joint present.  The Veteran was diagnosed with osteochondritis dessicans with degenerative joint disease of the right knee, with mild laxity and mild instability.  

The examiner indicated range of motion was restricted by pain and mechanics, and observed that the Veteran could not go beyond 90 degrees in the range of motion of the right knee, and was prone for progression of the condition.  

The examiner noted that it was not possible to predict the amount of dysfunction in the future, and observed that the Veteran had evidence to suggest mild fatigability as well as mild incoordination due to the right knee disability.  

Based on the foregoing, the Board concludes that evaluation compensation in excess of 20 percent for the service-connected osteochondritis dessicans, right knee, or 10 percent for the degenerative joint disease, right knee, is not warranted in this case.  

In order to assign an evaluation of 30 percent for the service-connected osteochondritis dessicans of the right knee under the provisions of Diagnostic Code 5257, the record must have shown findings of severe subluxation or lateral instability of the knee.  

The evidence of record showed that, during the period of the appeal prior to September 24, 2002, the Veteran's right knee disability picture was manifested by no more than moderate recurrent subluxation or lateral instability.   

In addition, prior to September 24, 2002, the service-connected degenerative joint disease of the right knee was rated 10 percent disabling under DC 5003 on the basis of arthritis with limitation of motion.  However, he is not entitled to a rating in excess of 10 percent, as the record showed that flexion was limited to no worse than 90 degrees and that there was no limitation of extension.  

The Board has considered the Veteran's lay statements and acknowledges his reporting of symptoms of instability, laxity, swelling, constant pain, and limited and painful motion, as well as occasional exacerbation and overall functional impairment in his right knee.  The Board also must rely on the findings recorded in connection with his VA examinations and other medical evidence.    

Moreover, the Board notes that the Veteran is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462   (2007) (concerning rheumatic fever); see also Routen v. Brown, 10 Vet. App. 183, 186   (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  

Further, the Board has specifically considered the guidance of DeLuca, in order to determine whether an increased evaluation for the right knee disability may be warranted.  

While recognizing that the Veteran had complaints of pain, incoordination, and fatigability, and had tested positive for pain, incoordination, and fatigability under the DeLuca criteria on clinical evaluation, there is no showing of additional functional loss beyond that would support the assignment of a higher rating for the service-connected right knee disability.  

The Board notes that due consideration has been given to the assignment of separate ratings for separate and distinct symptomatology of the Veteran's service-connected right knee disabilities, including possible evaluation of nontender, non-adherent scar on the right knee; however, as discussed, the record does not support assigning separate ratings for additional symptoms associated with his right knee disabilities.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  

With respect to the matter of an increased rating in excess of 60 percent for the residuals, right knee replacement, as noted, in a July 2003 rating decision, the RO granted an evaluation for the residuals, right knee replacement, and assigned a temporary 100 percent evaluation, effective on September 24, 2002.  An evaluation of 30 percent was assigned from November 1, 2003.  

In a June 2006 rating decision, the RO increased the evaluation to 60 percent for the service-connected residuals, right knee replacement, effective on November 1, 2003.  

Hence, since November 1, 2003, the Veteran is currently in receipt of the highest schedular rating available under Diagnostic Code 5055 for his residuals of right knee replacement.  38 C.F.R. § 4.71a, DC 5055 (2011).  The 100 percent evaluation under Diagnostic Code 5055 is assigned only for the one-year period following implantation of a prosthesis.  See 38 C.F.R. § 4.71a, DC 5055.  

A 60 percent rating is assigned in cases of knee replacement (prosthesis) with chronic residuals consisting of severe, painful motion or weakness in the affected extremity.  In contemplation of this criteria, the Board finds that the probative medical evidence of record, along with the Veteran's written statements, support the assignment of no more than a 60 percent rating for the service-connected residuals, right knee replacement.  

Further, no other potentially applicable diagnostic codes assign a rating in excess of 60 percent.  See 38 C.F.R. § 4.71, DCs 5256, 5257, 5260, 5261 (2011).    

Additionally, the Board has specifically considered the guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995); however, the analysis in DeLuca does not assist the Veteran, as, since November 1, 2003, he is receiving the maximum disability evaluation for the right knee.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (implicitly holding that once a particular joint is evaluated at the maximum level in terms of limitation of motion, there can be no additional disability due to pain).  

The Board notes that in multiple evaluations, examiners have noted that the Veteran had scars around his knee that are nontender and well healed.  

To the extent that the Veteran has not reported any symptoms associated with his scars, the Board finds no basis for considering the assignment of a higher rating on this basis.  See 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (2011) (A 10 percent disability evaluation is warranted for a scar which is superficial and unstable, superficial and painful on examination, or one which limits the part affected).  

For these reasons, the Board finds that a rating in excess of 60 percent evaluation for the service-connected residuals, right knee replacement is not assignable.  

The above determinations are based upon consideration of the applicable schedular criteria.  However, neither the service-connected osteochondritis dessicans with degenerative joint disease, nor the residuals, right knee replacement is productive of an unusual disability picture that would render the application of established rating standards impractical in this case.  

In this regard, the disability pictures are adequately contemplated by the rating schedule in terms of the identified manifestations in that neither is shown to be unusual or exceptional.  

As such, the Board is not required to remand this matter to the RO for referral actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment of extraschedular evaluations in "exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  
 

TDIU 

The Veteran seeks a TDIU rating by reason of his service-connected disabilities.  He was service connected for osteochondritis dessicans (20 percent) and for degenerative joint disease of the right knee (10 percent), for the period prior to September 24, 2002; and for the residuals, right knee replacement (formerly osteochondritis dessicans right knee with degenerative joint disease) (60 percent), for the period beginning on November 1, 2003; for a combined disability rating of 60 percent, effective on November 1, 2003.  

The Veteran is also service connected for left knee strain with arthritis and limited extension (40 percent), effective on June 22, 2010; for a combined disability rating of 80 percent, effective from June 22, 2010.  

This evaluation meets the initial criteria for schedular consideration for the grant of TDIU under 38 C.F.R. § 4.16(a), for the period since November 1, 2003.  However,  prior to September 24, 2002, the Veteran was in receipt of a combined disability rating of 30 percent for his service-connected right knee osteochondritis dessicans and right knee degenerative joint disease, which does not meet the initial criteria for schedular consideration.  

If the Veteran's disabilities fail to meet the criteria set forth in 38 C.F.R. § 4.16(a), the rating board must refer the matter to the Director of Compensation and Pension Services for consideration of assignment of a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b).  

The Board does not have the authority to assign an extraschedular rating in the first instance under 38 C.F.R. § 3.321(b)(1).  See Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995).  

Moreover, in Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the Court, citing its decision in Floyd, held that the Board cannot award a TDIU rating under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  

The question thus becomes whether, for the period prior to September 24, 2002, the Board should remand the matter to the RO for referral to the Chief Benefits Director of VA's Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 4.16(b) is warranted, and whether, for the period since November 1, 2003, these disabilities preclude the Veteran from securing or following a substantially gainful occupation.  

As a preliminary matter, as noted, for a period dating from September 24, 2002 to November 1, 2003 the Veteran was in receipt of a temporary total disability rating following  prosthetic replacement of the right knee joint.  Hence, the Board will not undertake consideration of the applicability of a TDIU rating for this period of time.  

The Board finds that a remand to the RO for consideration of assignment of a TDIU rating on an extraschedular basis is not warranted for the period in question.  In this regard, for the period prior to September 24, 2002, the various VA, private, and SSA records, along with the Veteran's written statements, reflect that he reported being unemployed since his discharge from service due to various mental and physical disorders, and being "on welfare" as a result.   

Significantly, an application for Disability Insurance Benefits, filed with the SSA in May 1986, indicated that the Veteran listed "injury to both feet" as his disabling condition that prevented him from working.  

A VA memorandum, dated in June 1996, issued by a counseling psychologist, reflected observations that the Veteran ambulated with considerable difficulty and only maintained his balance with the use of a cane.  The psychologist opined that the Veteran was determined to not be medically feasible to utilize his vocational rehabilitation benefits under Chapter 31.  

The psychologist noted that the Veteran was disoriented times three, had been incarcerated for nearly 20 years, was in solitary confinement, had a polysubstance abuse problem, very definitely had emotional and psychological problems, and appeared to have a much more serious service-connected right leg problem as per his ambulation and use of a cane.  

The psychologist concluded that the Veteran might well be considered to have individual unemployability, as he very definitely would be a danger to not only himself but working around and with others.  

The Veteran was not recommended for the "Individualized Independent Program" because he had the support of his wife and a private facility where he went to "vent his anger."  

Notably, a VA Form 21-8940, the Veteran's Application for Increased Compensation Based on Unemployability, received in August 1996, indicated that the Veteran last tried to work full time in 1987 as a "general worker," that his highest level of schooling completed was receiving a General Educational Development (GED) diploma, and that he had not had any education and training since he became too disabled to work due to "physical and mental" problems.  

However, the VA Form 21-8940, Application for Increased Compensation Based on Unemployability, received in January 2001, showed that the Veteran was last employed full-time in December 1958 as a "salesman," that his highest level of schooling completed was four years of grade school and that he had not had any education and training since he became too disabled to work.  

The Board notes that, in a statement dated in June 2002, a VA physician noted that the presence of pain in the right knee is supported by the Veteran's need to wear a brace as well as physical findings of swelling, tenderness and pain with movement.  The physician opined that the Veteran's disability limited him to desk work and prohibits hard labor.  

During the Veteran's October 1997 and February 2003 hearings, he testified that he underwent vocational rehabilitation, that he received Social Security Supplemental Income for "alleged chemical dependency, and personality disorder," and that nonservice-connected injuries to his feet and shoulder made it difficult for him to obtain employment and were grounds for his claim for a TDIU rating.  

Thus, the Board finds that, while various nonservice-connected disorders, along with the service-connected osteochondritis dessicans and degenerative joint disease of the right knee, caused significant occupation impairment for the initial period of the appeal, the service-connected right knee condition alone did not present an unusual or exceptional disability picture that the Veteran was precluded from securing and following all forms of substantially gainful occupation prior to September 2002.  

As these disabilities do not present any exceptional disability picture, remand to the RO for consideration and submission to the Director of the Compensation and Pension service for extraschedular consideration is not warranted at this time.  

However, the Board finds that the evidence, for the period since November 1, 2003, is in support of the Veteran's claim for a TDIU rating.  

While the May 2006 VA examination report reflected an opinion that the Veteran's right knee would not prevent him from engaging in sedentary employment, the VA examiner did not fully assess the his employment potential in terms of his limited occupational and educational background.      

The probative value of a medical opinion is based on the medical expert's personal observations and knowledge and skill in analyzing the facts in reaching a supportable conclusion.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

Moreover, the March 2011 VA examination report indicated that the Veteran reported an employment history of last working over 40 years ago as a tractor trailer driver and heavy equipment operator.  He reported stopping working secondary to his knee condition and his back condition.  

The examiner opined that, although the Veteran was not unemployable for the occupation that he last reported doing 40 years ago, tractor trailer driving as well as operating heavy equipment, because of his chronic need for narcotics to control his pain, it was more likely than not that the Veteran would be able to do substantially gainful sedentary employment if he was qualified for this type of employment by virtue of his education and prior occupational experience.  

The examiner then referred the Veteran's case for evaluation by a vocational rehabilitation specialist to determine whether he would be able to do sedentary employment if such a job existed.  

Significantly, the examiner pointed out that, given the Veteran's other diagnoses, which included schizophrenia and drug dependency, that it was more likely than not that an employer would not hire the Veteran even for a sedentary job because of these nonservice-connected conditions.  

Given the overall findings reported since November 1, 2003, the service-connected right knee disability is shown to have been productive of a significant level of functional impairment that would preclude all forms of substantially gainful employment in light of his previous work history.  

Although the examiner's opinion primarily addressed the Veteran's mental faculties and concluded that the Veteran would be able to do substantially gainful sedentary employment, the nature of the service-connected disability would as likely as not prevent him from securing and following even sedentary employment due to his limited educational attainments.  

This evidence, in conjunction with the Veteran's written statements, is considered to be significantly probative evidence at to the current medical condition question presented and serves to support the Veteran's claim.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470- 471 (1993).  

Hence, on this record, the evidence showed impaired ability to work for the period since November 1, 2003, as well as a dramatic increase in the symptomatology attributable to the service-connected right knee disability.  

As such, the evidence tends to support the Veteran's assertions that his service-connected right knee disability was productive of a disability picture of such severity that he was prevented from participating in substantially gainful employment that would be consistent with his educational and work background since November 1, 2003.  

Accordingly, in resolving all reasonable doubt in the Veteran's favor, the Board finds that, for the period beginning on November 1, 2003, a total rating based on individual unemployability by reason of service-connected disability is warranted.  



ORDER

An increased rating in excess of 20 percent for the service-connected osteochondritis dessicans, right knee, for the period prior to September 24, 2002, is denied.  

An increased rating in excess of 10 percent for the service-connected degenerative joint disease of the right knee, for the period prior to September 24, 2002, is denied.  

An increased rating in excess of 60 percent for the service-connected residuals, right knee replacement (formerly osteochondritis dessicans, right knee with degenerative joint disease), is denied.  

An increased rate of compensation based on a TDIU rating, for the period beginning on November 1, 2003, is granted, subject to the criteria governing the payment of monetary benefits.  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


